Citation Nr: 0617405	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  91-49 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an earlier effective date than March 26, 2003 
for a total disability evaluation for post-traumatic stress 
disorder (PTSD) on a schedular basis or individual 
unemployability (IU).


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1969.

This matter is on appeal to the Board of Veterans'' Appeals 
(Board) from a January 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana, that continued a 10 percent evaluation for 
PTSD.  The veteran continued the appeal after an October 1991 
rating decision increased the evaluation to 30 percent from 
May 1989.  The record shows the Board remanded the matter in 
February 1994, October 1995, and August 1999.  

Thereafter, the veteran brought an appeal to the United 
States Court of Appeals for Veterans Claims (Court) from a 
September 2000 Board decision that granted an increased 
evaluation of 50 percent evaluation for PTSD.  The Board 
remanded the issue of entitlement to IU to the RO.  In March 
2001, the Court vacated the September 2000 Board decision and 
remanded the case to the Board for another decision, taking 
into account matters raise in its order.  The Board completed 
additional development of the claim on its own and issued a 
decision on June 2003 that granted a 100 percent evaluation 
for PTSD from March 26, 2003. 

The veteran brought an appeal to the Court from the June 2003 
Board decision.  In December 2003, the Court vacated the June 
2003 Board decision to the extent that it denied an earlier 
effective date than March 26, 2003 for the 100 percent 
evaluation, and remanded the case to the Board for 
readjudication and the issuance of a new decision.  In August 
2004, the Board remanded the case to the RO for further 
development.  The case was recently returned to the Board.  


FINDING OF FACT

From May 5, 1989, the veteran's PTSD symptoms are severe and 
have prevented substantially gainful employment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
retroactive to May 5, 1989 have been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.343, 3.344, 3.400, 
4.7, 4.16(c), 4.130, 4.132, Diagnostic Code 9411 (effective 
prior to and as amended effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claim was pending prior to November 9, 2000, the 
effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In the 
decision below, the Board has granted the veteran's claim for 
an earlier effective date for a 100 percent evaluation for 
PTSD retroactive to May 1989, and therefore the benefit 
sought on appeal has been granted in full.  Accordingly, 
regardless of whether the requirements of the VCAA have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  The RO has addressed any notice deficiency 
regarding the effective date for increase in letters to the 
veteran dated in March 2006 and April 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).





Analysis

This is an appeal in a claim for increase that the veteran 
filed with the RO in July 1989.  Pursuant to the Board 
decision in September 2000, the RO assigned the 50 percent 
evaluation for PTSD from May 5, 1989, thus the disability is 
evaluated as no less than 50 percent disabling for the entire 
appeal period prior to March 26, 2003.  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, in a 
claim for increase such as the veteran's, the regulations do 
not give past medical reports precedence over current 
findings where such current findings are adequate and 
relevant to the rating issue.  See Powell v. West, 13 Vet. 
App. 31 (1999), Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders including PTSD.  See 61 Fed. Reg. 
52695-52702 (1996).  Where, as here, the amended regulations 
expressly provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  DeSousa v Gober, 10 Vet. App. 461, 467 
(1997).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) 
("plain language of section 5110(g) prohibits a retroactive 
award prior to the effective date of the legislation"), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  See also VAOPGCPREC 
3-2000 and 7-2003.  

Under the criteria in effect prior to November 7, 1996, the 
severity of a psychiatric disability was based upon actual 
symptomatology as it affected social and industrial 
adaptability. Adjectival descriptions such as "severe" were 
not determinative of the degree of disability, rather the 
report and analysis of the symptomatology and full 
consideration of the whole history by the rating agency was 
determinative. 38 C.F.R. § 4.130 (1996).  Social 
inadaptability was evaluated only as it affected or impaired 
industrial adaptability. See 38 C.F.R. § 4.129 (1996).

The rating scheme provided a 50 percent evaluation where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  A 70 
percent evaluation was provided where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was provided where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community.  A 100 percent rating was also warranted when 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  Finally, the rating was 
authorized when the veteran was demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  This element was interpreted as an independent 
basis for the 100 percent schedular evaluation.  See, for 
example, Johnson v. Brown, 7 Vet. App. 95 (1994).  An 
alternative means of achieving a total schedular evaluation 
was available under section 4.16(c), a provision that was 
added in 1990 and removed with the changes to the rating 
scheme in November 1996.  

Under the newly effective regulatory changes, the schedule of 
ratings for mental disorders in this portion of the rating 
schedule employs the nomenclature based upon the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).

The revised regulations provide that a 50 percent evaluation 
is warranted when symptomatology causes occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is awarded for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name warrant 
a 100 rating.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a).

The provisions of paragraph (a) of this section are not for 
application in cases in which the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c), effective 
March 1, 1989 (54 Fed. Reg. 4280, 4281, January 30, 1989) 
through November 6, 1996 (61 Fed. Reg. 52695, 52700, October 
8, 1996).  The record shows that PTSD is the veteran's only 
service connected disability.  

The record contains several reports from the veteran's 
treating clinical psychologist beginning in May 1989.  The 
clinician felt the veteran's social and vocational 
functioning was significantly impaired since the early 1980's 
and that he was able to function in superficial social 
situations.  He was described as anxious and ruminative and 
quite marginal in social and vocational functioning.  In a 
May 1990 treatment summary, the psychologist noted that the 
veteran's principal diagnosis was PTSD, and that his long-
standing interpersonal difficulties, social anxiety, lack of 
close friends beyond relatives, suspiciousness, and 
occasionally digressive speech also suggested the presence of 
schizotypal personality disorder.  The psychologist stated 
the veteran presented himself fairly well in a superficial 
level but he was considered as having significant impairments 
in social, educational and vocational areas and the prognosis 
for significant improvement was guarded at this time. 

A private physician reported in June 1990 that the veteran 
had difficulty holding jobs because of impairment of his 
interpersonal relationships, that he continued quite 
deficient in these regards, and that his prognosis was 
guarded.  The physician considered PTSD to be the veteran's 
main problem and stated that he continued to be quite 
disabled because of it.  Follow-up statements in January 1991 
and October 1991 noted the veteran benefited from weekly 
therapy sessions.   

The treating psychologist reported in March 1991 that 
sessions increased to weekly recently and significant 
impairment remained in social and vocational areas.  The 
veteran remained isolated and alienating and it was felt he 
could decompensate under stress.  His social functioning was 
significantly impaired and he would have great difficulty 
working around people, much less with people.  The 
psychologist felt he could probably function if he could work 
independently with minimal contact with supervisors, the 
public or co-workers.  The clinician felt stress would likely 
overwhelm the veteran and easily frustrate him.  His 
condition was considered such that it would not improve 
significantly in the foreseeable future.  

On a VA examination in May 1991, the veteran reported feeling 
depressed, despondent and stressed out.  It was noted that he 
had attended college for two years, had an associate degree 
in arts, and that he last worked in 1979.  He was described 
as neatly groomed and totally dressed, and friendly, relaxed, 
and cooperative.  He reportedly gave a good account of 
himself.  His insight and judgment were characterized as poor 
and his affect as appropriate.  He reported that he went to a 
bar for social activity and that he had a couple of friends.  
He was correctly oriented in all spheres. The examiner noted 
that the veteran had nightmares of Vietnam, did not get close 
to people, was startled by loud noises, had difficulty 
sleeping, and became irritable. The diagnosis was PTSD, 
chronic or delayed.  The examiner concluded that the veteran 
was competent, and the prognosis was guarded.  The examiner 
stated that it was difficult to measure the veteran's 
industrial capacity since he had not worked in years.  The 
examiner stated there was slight social impairment.

A private physician reported in May 1993 that the veteran 
should be authorized weekly therapy meetings.  In July 1993, 
the veteran's private therapist stated that the veteran's 
diagnosis continued to be PTSD with symptoms of a schizotypal 
personality disorder.   The therapist stated the veteran's 
functioning continued to be seriously impaired in all area 
and that functioning on a daily basis was stressful for the 
veteran.  The therapist opined that the veteran could not be 
expected to function in any social or vocational situation 
that required contact with others, and that his physical 
condition would most likely not allow him to work 
independently in the woods or other type of moderate to heavy 
duty jobs.  It was noted that he had had back surgery and 
that the prognosis for significant improvement in 
psychological areas was guarded.  A private physician 
reported in March 1994 that the veteran had back problems and 
that he had severe PTSD but did relatively well with weekly 
psychotherapy.  

The initial Social Security Administration (SSA) records VA 
received in August 1994 included a disability decision in 
June 1991 that showed the primary diagnosis was PTSD and the 
secondary diagnosis was schizotypal personality disorder.  
The SSA record contained many of the previously noted 
reports.  

The VA examiner in December 1994 noted the veteran stated 
that he was totally disabled and could not work and had not 
worked since December 1979.  He reported receiving "full 
disability through SSI" in 1991.  It was noted that he lived 
alone and took care of himself.  The veteran reported 
drinking beer at about 3 or 4 o'clock and that he fell asleep 
around 10 o'clock.  The veteran reported that he drank about 
12 beers a day.  It was noted that he had undergone a 
laminectomy on two disks in 1991.  The veteran reported that 
he was participating in a Marine association, and that he was 
going to a reunion in Las Vegas if he could save enough 
money.  On examination, it was noted that he was 
appropriately dressed, had a slightly restricted affect, and 
had intact judgment.  The diagnosis was, by history, 
consistent with PTSD.  The examiner stated the veteran's 
functioning from the examination was only in the 60s, and by 
history he isolated himself and did not have good social 
skills and became irritable, although he presented himself 
well enough in the examination.  The examiner explained to 
the veteran that PTSD was episodic and that he was not in a 
major negative cycle at this time.  

In a January 1995 letter, the veteran's private therapist 
summarized previous findings and reported that the veteran's 
social relationships were markedly impaired due to his 
suspiciousness and social discomfort and that his activities 
were extremely limited.  The veteran's only major outing 
during the week was reported to be his therapy sessions.  The 
clinician opined that the veteran's personality 
characteristics were rooted in his military experiences.  The 
psychologist opined that it was extremely unlikely that the 
veteran could function in any social or vocational situation 
on a regular basis.   

His therapist opined in April 1995 that the veteran's 
personality disorder was secondary to the traumas he 
experienced while serving in the military.  The examiner 
noted that from the information he had, the veteran 
functioned without difficulty prior to Vietnam, but that 
after discharge he was only able to work in a family-owned 
business and that he had conflict with officials and with his 
family.

A VA examiner in February 1996 reported that the veteran 
lived alone and saw people on a daily basis at the grocery 
store and that he continued to drink daily.  The examiner 
noted that the veteran appeared to be a stressed and tense 
man who was able to present himself well enough and in a 
bright normal way.  The veteran reported that his nightmare 
seasons started in November and lasted until May, but that he 
had a fairly good time from June to September.  His judgment 
was noted to be intact, socially.  It was reported that he 
did not deal with people and medicated with alcohol.  The 
diagnosis was, PTSD with alcohol abuse.  The examiner noted 
the diagnosis of personality disorder in the past, but that 
on this examination he did not reflect any personality 
disorder.  The examiner stated that the veteran functioned in 
the high 60 range by this examination only.  The examiner 
noted that the veteran's ability to work would have to be 
looked at in a different setting than this evaluation as the 
difficulty posed by his episodic PTSD symptoms in a work 
environment would be difficult to document from this 
examination.  There is information in the report indicating 
the veteran was receiving Social Security benefits, 
specifically referring to "SSI".   

In a May 1998 report, the veteran's therapist reported that 
the veteran was unable to work due to his back and due to 
emotional difficulties.  It was stated that social contacts 
were limited to his adult children, and social interactions 
were limited to trips to the store, the post office and to 
therapy. It was concluded that the veteran was functioning 
marginally at best for the past 15 years. The examiner 
reported that the veteran had PTSD and various symptoms that 
suggested schizotypal personality disorder. The examiner 
opined that the veteran had significant impairment in social 
and vocational areas.

In an October 1999 treatment summary, the veteran's therapist 
noted that he had been treating the veteran for over a 
decade, that the veteran had severe PTSD symptoms, and that a 
test score was clearly indicative of significant PTSD 
symptoms.  The psychologist stated that the veteran had 
marked restrictions of social functioning.  The psychologist 
opined that the avoidance of people and the veteran's very 
low stress tolerance together with his past back injury 
precluded employment.  The clinician opined that a GAF score 
of 40 would be appropriate, given some impairment in reality 
testing and major impairment in several areas, such as family 
relations, thinking, and mood, as the result of his 
psychological disorders.

A VA examiner noted in December 1999 that the claims file had 
been reviewed extensively, including the veteran's military 
history, and his medical history, including previous 
hospitalizations and outpatient treatment.  Occupationally, 
it was noted that the veteran reported leaving college with 
less than one semester's worth of credit after one year.  It 
was noted that since service, he worked in a logging business 
that his brother had.  It was reported that the veteran 
continued to see his private therapist every few weeks, that 
he had refused all medication, and that he stated that he 
would prefer to drink.  The examiner noted that the 
frequency, severity and duration of the veteran's overall 
psychiatric symptoms appeared to be severe.

The examiner stated that the veteran appeared to have 
significant paranoid delusional problems and that these were 
probably present before his military service. It was stated 
that he reported having mood swings since high school and 
that he had been a loner since then. He stated that he did 
not handle crowds well and could only be with family members 
a few hours at a time due to intolerance of them. The veteran 
reported that he went hunting and fishing alone and did some 
household chores as part of his daily routine. He stated that 
he enjoyed war movies and reading about combat. The examiner 
noted that in the symptom list that the veteran had, he did 
not mention much about PTSD.

On mental status examination, it was reported that the 
veteran was casually dressed with hygiene and grooming that 
was acceptable but somewhat on a low standard. His speech was 
noted to be loud and mildly pressured. The veteran's thought 
process was reported to be notable for multiple instances of 
mild to moderate paranoia, psychotic level boundary issues in 
his thought concepts, and some loose and rambling 
organizational patterns. His thought content was notable for 
loose associations having paranoid content, alternation 
between psychotic literal concrete beliefs, and delusional 
ideations. It was reported that most of his thought process 
and content appeared to be rational. He denied 
hallucinations, and his affect was stable, but guarded and 
transparent. His mood state was euthymic, and he appeared 
suspicious. He was concrete and literal in his abstract 
capacity and appeared moderately anxious. The veteran was 
described as being alert, awake and oriented in all spheres 
and directions. His short-term memory was intact.

It was noted that the veteran was bothered by paranoid 
suspicion of people around him including family members as 
well as strangers on the street. It was reported that he had 
chronic problems with recurrent depression and psychotic 
decompensation, impulse control, fighting, alcoholism, lack 
of motivation and inability to sustain employment, and many 
delusional beliefs that dramatically limited his functional 
ability. The examiner noted that the diagnostic history of 
the veteran was very complex and that it did appear that at 
times he had presented with clear symptoms of PTSD. It was 
also noted that at other times, the significance of psychoses 
and alcoholism and depression had been more prominent and 
persistent, and that as well, personality level dysfunction 
had been constant throughout his adult life. It was stated 
that the MMPI showed clear evidence of a personality disorder 
of significant degree and supported descriptions of a 
personality disorder with antisocial and paranoid qualities.

The diagnostic impression was, PTSD of moderate severity. It 
was also reported that he had evidence of a mild to moderate 
thought disorder which was best described as a paranoid 
delusional disorder.  It was stated that this might be 
related to residual of a schizophrenic illness that the 
veteran suffered earlier in his life.  It was also determined 
that the veteran had chronic alcoholism and that a 
provisional diagnosis of an undifferentiated somatoform 
disorder should be considered.  It was reported that the 
veteran had a personality disorder mixed type which included 
prominent symptoms of antisocial personality as well as a 
paranoid personality. The GAF was noted to be 40.  The 
examiner noted that the veteran had some impairment in 
reality testing due to delusional paranoid ideas and other 
behaviors related to these.  It was stated that he appeared 
totally unable to function in any type of gainful employment 
or work setting due to his delusional disorder.  The examiner 
stated that a rating of 30 percent for PTSD would be 
appropriate.  It was opined that the majority of the 
veteran's disability stemmed from the combination of 
psychotic process and personality disorder combined with 
alcoholism.

The veteran underwent psychological testing by VA in January 
2000. It was reported that the test results showed the modal 
diagnosis of a passive aggressive personality disorder, 
depression, possible pre-psychotic disorder or pre-psychotic 
state as well as sociopathy being a possibility.  The 
veteran's records were reviewed by a VA clinician in July 
2001.  It was noted that multiple records were reviewed. The 
examiner opined that the GAF for PTSD would be between 60 and 
65, although the examiner noted the difficulty caused by 
several diagnostic possibilities in this case.  

In October 2001, the RO received additional records from the 
SSA that showed the primary diagnosis of PTSD supported the 
continuation of his disability determination in 1998 and 
2001.  The record included June 2000 and May 2001 summaries 
from the treating psychologist showing the Axis I diagnosis 
of PTSD and a GAF score of 40 and noting on Axis IV that the 
veteran was unemployable.  In August 2001 it was noted he 
continued to lead a limited, isolated lifestyle. 

In March 2003, a VA examiner noted that the veteran's wife 
was also interviewed. The veteran reported having symptoms of 
a panic disorder which occurred on a daily basis from 
anywhere from a half hour to one hour. He stated that he has 
flashbacks daily that last from seconds to an hour. He 
reported having nightmares every night. He also reported 
reliving his Vietnam experiences when reminded of Vietnam by 
external stimuli. The veteran reported that he has no 
friends, was suspicious and without trust of others. He 
indicated that he slept 3 to 4 hours a night, that he was 
verbally abusive to family members, was hypervigilant and has 
a startle response. He also reported having blackouts. It was 
noted that from 1990 to 1999, the veteran worked as a kitchen 
manager but had to quit due to a suicide attempt and his 
panic disorder. On examination, the veteran was oriented in 
all three spheres. He had some vague plans of suicide, but 
the examiner noted that these did not appear to be serious. 
His speech was coherent and clear, and concentration, impulse 
control and psychomotor activity were within normal limits. 
The diagnoses were: PTSD, chronic; panic disorder without 
agoraphobia; and alcohol abuse. His GAF was 55.  The examiner 
noted daily flashbacks and rethinking of his Vietnam 
experience would interfere with social and occupational 
functioning as would his estrangement from people and his 
temper and panic attacks.  The examiner also noted the impact 
of personality factors.

The same examiner stated in September 2005 that the veteran's 
alcohol abuse is a component of his PTSD.  On further review 
of the record in October 2005 the examiner noted differing 
opinions in the record and opined that there was insufficient 
information in the record about the effects of PTSD on the 
veteran's employability. 

Another VA examiner had reviewed the record in September 2004 
and felt the veteran's primary difficulties and limitations 
of functioning centered around his PTSD, which has been 
firmly established in multiple treatment sources, and were 
primarily related to it.  The examiner felt that it was 
reasonable to conclude PTSD worsened any preexisting 
characterological features.  

After carefully considering the conflicting assessments in 
the record regarding the impact on the veteran's PTSD on his 
employability, the Board concludes that for the entire period 
from May 1989 the veteran should receive a 100 percent 
schedular evaluation for PTSD in view of the probative 
evidence contained in this well developed record.  Elkins v. 
Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (and cases cited therein).  Further, in 
evaluating the evidence and assigning relative probative 
weight, the Board has applied the benefit of the doubt rule 
liberally, as intended.  See 38 C.F.R. §§ 3.102, 3.103(a).

Read liberally, the veteran's argument all along has been 
that he is totally disabled on account of his PTSD and the 
matter of entitlement to IU was an intertwined issue 
reasonably raised in the record.  For the period prior to 
November 7, 1996, the rating scheme in effect does not 
provide bright lines of demarcation between the various 
interval ratings.  Further, as noted previously, it provided 
a 100 percent evaluation where there was a demonstrable 
inability to obtain or maintain employment, and this was 
interpreted as an independent basis for the 100 percent 
schedular evaluation.  Johnson, supra.  Also, the alternative 
means of achieving a total schedular evaluation under section 
4.16(c) is determinative as will become apparent in the 
discussion that follows.  

In summary, for the period prior to November 1996, there were 
three formal VA examinations that supplement the regularly 
submitted update reports from the veteran's primary 
therapist, and the SSA records.  In addition, the record 
contained statements from another treating physician that 
essentially corroborated the assessment of the veteran's 
therapist that he was essentially totally disabled from any 
type of employment on account of PTSD, although he had 
physical disability.  It is apparent from the formal 
examinations in 1994 and 1996 that the examiners did not feel 
the veteran's employability could be assessed or measured 
from his presentation alone and that the GAF score in the 60s 
range was essentially a reflection of his examination 
performance.  The examiners noted excessive drinking and 
alcohol abuse, respectively, which in retrospect can be 
considered as a factor in the PTSD rating.  The record 
received from the SSA shows its determination in 1994 found 
the primary disabling condition from 1991 was PTSD.  The 
reports from his primary therapist show he was described as 
significantly impaired and quite marginal in social and 
occupational functioning, although he could present himself 
adequately on a superficial level.  His therapy sessions 
increased in frequency and he remained isolated and he showed 
difficulty being around people much less working with them.  
It is unlikely the veteran could have obtained or maintained 
the environment the therapist felt he could possibly function 
in.  Thus, in April 1995, it was the therapist's assessment 
that it would be extremely unlikely that the veteran could 
function in a vocational situation on a regular basis.  This 
evidence viewed liberally would support at least a severe 
disability on account of PTSD which equates with a 70 percent 
evaluation that contemplates persistent symptoms that 
severely impair establishing and maintaining effective or 
favorable relationships or in obtaining or retaining 
employment.  

Therefore, overall it appears there was substantial probative 
evidence that PTSD was a more disabling element from the 
standpoint of employment.  Thus, in view of this evidence, 
which the Board finds highly probative, the Board will assign 
a 70 percent schedular evaluation under the rating scheme 
then in effect in May 1989.  The Board has not overlooked the 
veteran's physical disorders; however from the treating 
physician's assessments and the SSA decision, PTSD was the 
principal disability from the standpoint of employability.  
The benefit of the doubt rule is applicable in view of the 
evidence.  The Board assigns substantial weight to the 
therapist's comprehensive assessments regarding PTSD 
throughout this period as they highlighted factors related to 
ability to interact with other people, which is significant 
from the standpoint of employability.  The therapist's 
assessment is not contradicted in the formal examinations 
from 1991 to 1996.  That said, the veteran should receive the 
schedular 100 percent evaluation through section 4.16(c), in 
effect in May 1989, since only a 70 percent evaluation is 
deemed appropriate.  In the Board's view there is sufficient 
evidence of unemployability on account of PTSD.  

In addition, the evidence subsequent to the changes 
effectuated in 1996 supports the continuation of the 100 
percent schedular rating.  For example the SSA continued the 
total disability evaluation on account of PTSD in 1998 and 
2001.  The VA examiner in May 1998 characterized the PTSD 
impairment as significant in the vocational area.  Overall, 
the predominating GAF score was 40 is viewed as probative of 
overall functioning as it is reported by the treating 
therapist and an examiner independently in 1999.  The Board 
notes the veteran's alcoholism is seen as a component of his 
PTSD disability in light of the VA opinion in 2005.  Also 
38 C.F.R. §§ 3.343 and 3.344, weigh against any reduction in 
the 100 percent rating which, as a result of this decision, 
had been in effect more than five years at that time (the mid 
1990's).  See for example VAOPGCPREC 6-02 applying 
protections from severance to retroactive initial grants of 
service connection for a period more than 10 years.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994-(DSM-IV)).  For example GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect major 
impairment in work or family relations or in judgment, 
thinking or mood.  See DSM-IV at 32.

The provisions of sections 3.343 and 3.344 have remained in 
effect throughout the appeal period and they are applicable 
to the continuation of the 100 percent evaluation.  Under 
§ 3.343(a), which applies specifically to the continuation of 
total schedular disability ratings, the criteria that must be 
satisfied to effect a reduction are rather stringent.  For 
example, it is provided, inter alia, that an examination 
showing material improvement is not, alone, sufficient to 
justify a reduction unless it is found that the improvement 
was attained "under ordinary conditions of life, i.e., while 
working or actively seeking work..."  The version of 
§ 3.343(a) in effect in 1988 is in accord with the current 
version.  

The Board has commented on the evidence that it determined 
was the most significant and probative.  In summary, the 
Board concludes that this evidence, overall, shows the 
veteran's psychiatric disability more closely reflects total 
disablement as contemplated a the 100 percent evaluation 
based on unemployability due to his PTSD under the rating 
scheme in effect prior to November 7, 1996.  Thereafter, 
there does not appear to have been appreciable improvement to 
warrant a changed rating at any time in the appeal period 
prior to March 26, 2003.  



The issue of whether the veteran was entitled to a total 
disability evaluation based on IU prior to March 26, 2003 is 
mooted with this decision granting a 100 percent schedular 
evaluation for PTSD from May 5, 1989.  In essence, with the 
grant of a 100 percent scheduler evaluation, there no longer 
exists any case or controversy as to the entitlement to an IU 
which is an alternative basis for the same evaluation.  
Having resolved the veteran's claim on a schedular basis and 
thereby granting the maximum benefit, there is no longer a 
question or controversy regarding the entitlement to an IU 
rating.  The VA was obligated to consider an IU claim since 
the veteran did submit evidence of unemployability.  Roberson 
v. Principi, 251 F.3d 1378, 1384 (2001); cf. Norris (Robert) 
v. West, 12 Vet. App. 413, 419-21 (1999).  Nor are any 
exceptions to the mootness doctrine present.  See, for 
example, Thomas v. Brown, 9 Vet. App. 269, 270 (1996); 
Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995) and Bond v. 
Derwinski, 2 Vet. App. 376, 377 (1992).  See also, 
38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101 and 
VAOPGCPREC 6-99.  See also ZP v. Brown, 8 Vet. App. 303 
(1995).  

Finally, the Board will point out that the law and 
regulations governing the appropriate effective date for an 
award of increased compensation are set out in 38 U.S.C.A. 
§ 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 3.400(o)(1), (2) 
and provide that the effective date shall be the date of 
claim or date entitlement arose, whichever is later, but that 
increased disability compensation may be granted from the 
date an ascertainable increase occurred during the one year 
period prior to the date of receipt of claim, otherwise date 
of claim.  Ascertainable (to ascertain) means "to find out 
definitely; learn with certainty or assurance; determine".  
The Random House College Dictionary, 78 (Rev. ed. 1982).  The 
record provides support for the Board's determination as the 
increase was ascertainable prior to the date of claim for 
increase.  See, Harper v. Brown, 10 Vet. App. 125 (1997); 
Quarles v. Derwinski, 3 Vet. App. 129, 135 (1993) and 
VAOPGCPREC 12-98.




ORDER

A schedular rating of 100 percent for PTSD is granted from 
May 5, 1989, subject to the regulations governing the payment 
of monetary awards.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


